12‐4355‐cv 
City of Pontiac v. UBS AG et al. 




                                    In the
              United States Court of Appeals
                           For the Second Circuit
                              ________ 
                        AUGUST TERM 2013 
                          No. 12‐4355‐cv 
                                     
 CITY OF PONTIAC POLICEMEN’S AND FIREMEN’S RETIREMENT SYSTEM, 
 ARBEJDSMARKEDETS TILLAEGSPENSION, UNION ASSET MANAGEMENT 
    HOLDING AG, COUNSEL OF THE BOROUGH OF SOUTH TYNESIDE,  
                        Plaintiffs‐Appellants, 
                                     
    OREGON PUBLIC EMPLOYEES BOARD, AND ALASKA LABORERS–
                   EMPLOYERS RETIREMENT FUND, 
                        Movants‐Appellants,  
                                   v. 
                                     
   UBS AG, PETER A. WUFFLI, CLIVE STANDISH, DAVID S. MARTIN, 
      MARCEL OSPEL, MARCEL ROHNER, MARCO SUTER, WALTER 
  STUERZINGER, RAMESH SINGH, HUW JENKINS, JAMES STEHLI, JOHN 
  COSTAS, MICHAEL HUTCHINS, DEUTSCHE BANK AG, BNP PARIBAS, 
 CREDIT SUISSE, J.P. MORGAN SECURITIES LTD., MORGAN STANLEY & 
     CO. INTERNATIONAL PLC, GOLDMAN SACHS INTERNATIONAL, 
    DEUTSCHE BANK AG, LONDON BRANCH, UBS SECURITIES LLC, 
 ERNESTO BERTARELLI, STEPHAN HAERINGER, GABRIELLE KAUFFMAN‐
    KOHLER, SERGIO MARCHIONNE, ROLF A. MEYER, PETER VOSER, 
   LAWRENCE A. WEINBACH, JOERG WOLLE, HELMUT PANKE, PETER 
                             SPUHLER,  
                       Defendants‐Appellees. 
                              ________ 
                                     
       2                                               No. 12‐4355‐cv             




           Appeal from the United States District Court 
               for the Southern District of New York. 
         No. 07 CV 11225 (RJS) ― Richard J. Sullivan, Judge. 
                              ________ 
                                   
                     ARGUED: DECEMBER 12, 2013   
                        DECIDED: MAY 6, 2014 
                              ________ 
Before: CABRANES, HALL and CHIN, Circuit Judges. 
                                      ________ 
       In  this  appeal  we  consider,  as  a  matter  of  first  impression, 
whether  the  bar  on  extraterritorial  application  of  the  United  States 
securities laws, as set forth in Morrison v. National Australia Bank Ltd., 
561  U.S.  247  (2010),  precludes  claims  arising  out  of  foreign‐issued 
securities  purchased  on  foreign  exchanges,  but  cross‐listed  on  a 
domestic exchange (the so‐called “listing theory”). We also consider 
whether the alleged misstatements at issue here are actionable under 
the securities laws.  

       We  conclude  that:  (1)  the  Supreme  Court’s  decision  in 
Morrison  precludes  claims  brought  pursuant  to  the  Securities 
Exchange Act of 1934 (“Exchange Act”) by purchasers of shares of a 
foreign issuer on a foreign exchange, even if those shares were cross‐
listed  on  a  United  States  exchange;  (2)  claims  brought  under  the 
Securities  Act  of  1933  (“Securities  Act”)  based  on  disclosures  made 
in  connection  with  a  UBS  June  13,  2008  registered  rights  offering 
were  properly  dismissed  because  they  are  immaterial  and/or 
inactionable  “puffery,” as  that  term  is defined  in our  case  law; and 


        
      3                                                   No. 12‐4355‐cv         




(3)  Exchange  Act  claims  arising  out  of  defendants’  statements 
regarding  positions  in,  and  valuation  of,  mortgage‐related  assets 
were  properly  dismissed  for  failure  to  adequately  plead  a  material 
misrepresentation or scienter. 

      Accordingly,  we  AFFIRM  the  September  13,  2011  and 
September 28, 2012 judgments of the United States District Court for 
the Southern District of New York (Richard J. Sullivan, Judge). 

                                         ________ 

                            

                            

                           GREGORY  M.  CASTALDO  (Andrew  L. 
                    Zivitz, Sharan  Nirmul,  Richard  A.  Russo,  Jr., 
                    Kessler Topaz Meltzer & Check, LLP, Radnor, PA; 
                    Jennifer L. Joost, Kessler Topaz Meltzer & Check, 
                    LLP, San Francisco, CA; Geoffrey C. Jarvis, Grant 
                    &  Eisenhofer  P.A.,  Wilmington,  DE;  Jay  W. 
                    Eisenhofer,  Charles  T.  Caliendo, Brenda  F. 
                    Szydlo,  Grant & Eisenhofer  P.A.,  New  York,  NY; 
                    Samuel H. Rudman, Robert M. Rothman, Robbins 
                    Geller  Rudman  &  Dowd  LLP,  Melville,  NY; 
                    Gregg  S.  Levin,  Motley  Rice  LLC,  Mt.  Pleasant, 
                    SC;  William  H.  Narwold,  Motley  Rice  LLC, 
                    Hartford,  CT,  on  the  brief)  Kessler  Topaz  Meltzer 
                    & Check, LLP, Radnor, PA, for Plaintiffs‐Appellants 

                         ROBERT  J.  GIUFFRA,  JR.  (Matthew  A. 
                    Schwartz, Justin J. DeCamp, Thomas C. White, on 


       
       4                                               No. 12‐4355‐cv             




                     the  brief)  Sullivan  &  Cromwell  LLP,  New  York, 
                     NY, for UBS Defendants‐Appellees 

                           BARRY  R.  OSTRAGER  (Jonathan  K. 
                     Youngwood,  Craig  S.  Waldman,  on  the  brief) 
                     Simpson Thacher & Bartlett LLP, New York, NY, 
                     for Underwriter Defendants‐Appellees. 
                                          ________ 

JOSÉ A. CABRANES, Circuit Judge: 

       In  this  appeal  we  consider,  as  a  matter  of  first  impression, 
whether  the  bar  on  extraterritorial  application  of  the  United  States 
securities laws, as set forth in Morrison v. National Australia Bank Ltd., 
561  U.S.  247  (2010),  precludes  claims  arising  out  of  foreign‐issued 
securities  purchased  on  foreign  exchanges,  but  cross‐listed  on  a 
domestic exchange (the so‐called “listing theory”). We also consider 
whether the alleged misstatements at issue here are actionable under 
the securities laws.  

       We  conclude  that:  (1)  the  Supreme  Court’s  decision  in 
Morrison  precludes  claims  brought  pursuant  to  the  Securities 
Exchange Act of 1934 (“Exchange Act”) by purchasers of shares of a 
foreign issuer on a foreign exchange, even if those shares were cross‐
listed  on  a  United  States  exchange;  (2)  claims  brought  under  the 
Securities  Act  of  1933  (“Securities  Act”)  based  on  disclosures  made 
in  connection  with  a  UBS  June  13,  2008  registered  rights  offering 
were  properly  dismissed  because  they  are  immaterial  and/or 
inactionable  “puffery,” as  that  term  is defined  in our  case  law; and 


        
        5                                                   No. 12‐4355‐cv                   




(3)  Exchange  Act  claims  arising  out  of  defendants’  statements 
regarding  positions  in,  and  valuation  of,  mortgage‐related  assets 
were  properly  dismissed  for  failure  to  adequately  plead  a  material 
misrepresentation or scienter.  

        Accordingly, we affirm the September 13, 2011 and September 
28,  2012  judgments  of  the  United  States  District  Court  for  the 
Southern District of New York (Richard J. Sullivan, Judge) dismissing 
all claims with prejudice. 

                                     BACKGROUND  

        Plaintiffs,  a  group  of  foreign  and  domestic  institutional 
investors,1  bring  this  putative  class  action  against  UBS  AG  (“UBS”) 
and  a  number  of  UBS  officers  and  directors  (together  with  UBS, 
“UBS Defendants”),2 alleging violations of §§ 10(b) and 20(a) of the 



         Foreign plaintiffs are Arbejdsmarkedets Tillaegspension (“ATP”), Union Asset 
        1

Management Holding AG (“Union”) and International Fund Management, S.A. (“IFM”). 
Other named plaintiffs are City of Pontiac Policemen’s and Firemen’s Retirement System 
(“Pontiac”), Council of the Borough of South Tyneside (“Tyneside”), William L. Wesner, 
Teamsters Union Local 500 Severance Fund (“Teamsters”), Oregon Public Employees 
Board (“OPEB”), and Alaska Laborers–Employers Retirement Fund (“Alaska Laborers”).   
         The “UBS Defendants” are UBS AG; former UBS officers and executives, 
        2

including Peter A. Wuffli, Clive Standish, David S. Martin, Marcel Ospel, Marcel Rohner, 
Marco Suter, Walter Stuerzinger, Ramesh Singh, Huw Jenkins, James Stehli, John Costas, 
and Michael Hutchins; and current and former members of the UBS board of directors, 
including Ernesto Bertarelli, Stephan Haeringer, Gabrielle Kaufman‐Kohler, Sergio 
Marchionne, Rolf A. Meyer, Peter Voser, Lawrence A. Weinbach, Joerg Wolle, Helmut 
Panke, and Peter Spuhler.  




         
        6                                                         No. 12‐4355‐cv          




Exchange  Act3  in  connection  with  the  purchase  of  UBS  “ordinary 
shares” between August 13, 2003 and February 23, 2009 (the “Class 
Period”).  These  shares  were  listed  on  foreign  exchanges  and  the 
New  York  Stock  Exchange  (“NYSE”).  Plaintiffs  allege  that  the  UBS 
Defendants  violated  the  Exchange  Act  by  making,  in  conjunction 
with  issuance  of  the  ordinary  shares,  fraudulent  statements 
regarding:  (1)  UBS’s  mortgage‐related  assets  portfolio  (the 
“CDO/RMBS  Fraud”);  and  (2)  UBS’s  purported  compliance  with 
United  States  tax  and  securities  laws  by  UBS’s  Swiss‐based  global 
cross‐border private banking business (the “Tax Fraud”).4 

        Plaintiff  Alaska  Laborers–Employers  Retirement  Fund 
(“Alaska  Laborers”)  also  brings  this  action  on  behalf  of  a  class  that 
purchased  ordinary  shares  of  UBS  in  connection  with  the 
Company’s  June  13,  2008  Rights  Offering  (the  “Offering”),  alleging 
that  the  UBS  Defendants  and  a  group  of  Underwriters5  violated  §§ 
11,  12(a)(2),  and  15  of  the  Securities  Act6  by  making  misleading 
statements  regarding  the  alleged  Tax  Fraud  in  connection  with  the 
Offering.  


        3    15 U.S.C. §§ 78j(b), 78t(a), and Rule 10b‐5, 17 C.F.R. § 240.10b‐5. 
         Plaintiffs also alleged fraud arising out of statements by UBS regarding its 
        4

Auction Rate Securities portfolio, but do not press this claim on appeal.  
        5  The Underwriters are Deutsche Bank AG, BNP Paribas, Credit Suisse, J.P. 
Morgan Securities Ltd., Morgan Stanley & Co. International Plc, Goldman Sachs 
International, Deutsche Bank AG, London Branch, and UBS Securities LLC.   
        6    15 U.S.C. §§ 77k, 77l(a)(2), 77o. 




         
        7                                                      No. 12‐4355‐cv                        




                           A.       The CDO/RMBS Fraud  

        Plaintiffs  allege  that  UBS  accumulated  and  overvalued  $100 
billion  in  residential  mortgage  backed  securities  (“RMBS”)  and 
collateralized  debt  obligations  (“CDOs”  and,  together  with  RMBS, 
“mortgage‐related assets”)7 between February 13, 2006 and April 21, 
2008, without disclosing this to shareholders and in contravention of 
its representations regarding its risk management policies. 

        The  acquisition  of  the  $100  billion  portfolio  began  with  the 
2006  launch  of  Dillon  Read  Capital  Management  (“DRCM”),  an 
internal  hedge  fund8  run  by  John  Costas,  the  CEO  of  UBS’s 
Investment  Bank  (“IB”).  According  to  plaintiffs,  DRCM  began 


        7  We have explained that RMBS are “a type of asset‐backed security—that is, a 
security whose value is derived from a specified pool of underlying assets. Typically, an 
entity (such as a bank) will buy up a large number of mortgages from other banks, 
assemble those mortgages into pools, securitize the pools (i.e., split them into shares that 
can be sold off), and then sell them, usually as bonds, to banks or other investors.” Litwin 
v. Blackstone Grp., L.P., 634 F.3d 706, 710 n.3 (2d Cir. 2011) (internal quotation marks 
omitted). The RMBS at issue here are collateralized by pools of subprime, or high risk, 
mortgage loans. The CDOs in question are bonds secured by a pool of RMBS which, in 
turn, are collateralized by subprime loans.  
        8  An internal hedge fund is a discrete business unit within a financial institution 
that is devoted entirely to “proprietary trading”—that is, trading with the firm’s own 
money instead of depositors’ money, which enables the bank to make a higher profit.  
Examining the Impact of the Volcker Rule on Markets, Businesses, Investors, and Job Creation: J. 
Hearing Before the Subcomm. on Fin. Insts. and Consumer Credit and the Subcomm. on Captital 
Mkts. and Govʹt Sponsored Enters. of the H. Comm. on Fin. Servs., 112 Cong. 214‐15 (2012) 
(statement of Daniel K. Tarullo, Governor, Board of Governors of the Federal Reserve 
System). 
         




         
        8                                                   No. 12‐4355‐cv                   




acquiring  billions  of  dollars’  worth  of  RMBS/CDOs,  which  added 
“pressure  to  grow  IB  Fixed  Income.”  Accordingly,  the  IB  began 
acquiring  the  same  types  of  assets  on  a  larger  scale.  Following 
significant write‐downs on DRCM’s subprime portfolio, UBS closed 
DRCM and reintegrated its $20 billion portfolio into the IB.  

        Plaintiffs  allege  that  UBS  concealed  the  scope  of  the  IB’s 
subprime  portfolio  (disclosing  $23  billion  rather  than  $100  billion) 
and,  as  the  subprime  market  began  to  collapse  in  February  2007, 
concealed  the  losses  in  that  portfolio  by  failing  to  revalue  the 
mortgage‐related  assets.  Plaintiffs  allege  that  UBS  belatedly 
announced  its  first  mortgage‐related  write‐down  of  $4  billion  on 
October  1,  2007,  and  ultimately  wrote  down  the  portfolio  by  $48 
billion.  

                              B.       The Tax Fraud 

        Plaintiffs also allege that UBS made materially misleading 
statements regarding an alleged scheme in which UBS Swiss bankers 
traveled in and out of the United States to illegally advise American 
clients on the purchase of investments.9 Specifically, in May 2008, 
following the indictment of certain UBS employees in connection 

        9 UBS’s Global Wealth Management & Business Banking contained a division 
called “Wealth Management International & Switzerland” (“WMI”), which catered 
mostly to affluent individuals overseas. Within WMI was UBS’s Swiss‐based cross‐
border private banking business. Through this banking business, UBS allegedly breached 
the terms of a 2001 Qualified Intermediary Agreement with the IRS, requiring UBS to 
disclose the identity of and/or withhold income taxes for American clients who traded in 
United States securities or had United States‐sourced income.  




         
        9                                                    No. 12‐4355‐cv                  




with the tax scheme, UBS made two disclosures, which revealed that 
the United States Department of Justice (“DOJ”) and the Securities 
and Exchange Commission (“SEC”) were investigating UBS’s 
conduct with regard to the cross‐border services it provided to 
American clients between 2001 and 2007.10  

        On February 19, 2009, UBS entered into a Deferred 
Prosecution Agreement11 with the DOJ and the Internal Revenue 
Service (“IRS”), which revealed that UBS had violated United States 
tax laws, and disclosed that UBS had paid a $780 million fine and 
admitted participation in a conspiracy to defraud the IRS.  

                               C. Procedural History 

        On  September  13,  2011,  the  District  Court  dismissed  the 
claims  of  foreign  and  domestic  plaintiffs  who  purchased  the  UBS 
shares  on  foreign  exchanges.12  On  September  28,  2012,  the  District 
Court  dismissed  all  remaining  claims  against  the  UBS  Defendants 
under the Exchange Act for failure to adequately plead the elements 

          See In re UBS AG Sec. Litig., No. 07 Civ. 11225 (RJS), 2012 WL 4471265, at *5 
        10

(S.D.N.Y. Sept. 28, 2012) (“2012 Op.”).   
        11 According to the SEC, “[d]eferred prosecution agreements (DPAs) encourage . . 
. companies to provide the SEC with forthcoming information about misconduct and 
assist with a subsequent investigation.  In return, the SEC refrains from prosecuting 
cooperators for their own violations if they comply with certain undertakings.” 
November 12, 2013 SEC Press Release, available at 
http://www.sec.gov/News/PressRelease/Detail/PressRelease/1370540345373#.UxY_TONd
VBk. 
          See In re UBS Sec. Litig., No. 07 Civ. 11225 (RJS), 2011 WL 4059356, at *1 
        12

(S.D.N.Y. Sept. 13, 2011) (“2011 Op.”). 




         
        10                                                          No. 12‐4355‐cv                




of fraud, and dismissed Alaska Laborers’ claims under the Securities 
Act for failure to adequately allege a material misstatement and for 
lack of statutory standing under § 12(a)(2) of the Securities Act.13  

                   This timely appeal followed.  

                                               DISCUSSION 

        We review de novo a district court judgment granting a motion 
to  dismiss  pursuant  to  Federal  Rule  of  Civil  Procedure  12(b)(6), 
accepting  all  factual  allegations  in  the  complaint  as  true.14  “To 
survive  a  motion  to  dismiss,  a  complaint  must  contain  sufficient 
factual  matter,  accepted  as  true,  to  state  a  claim  to  relief  that  is 
plausible  on  its  face.”15  In  making  this  determination,  we  may 
consider “any written instrument attached to [the Complaint] as an 
exhibit  or  any  statements  or  documents  incorporated  in  it  by 
reference, as well as public disclosure documents required by law to 
be, and that have been, filed with the SEC, and documents that the 
plaintiffs  either  possessed  or  knew  about  and  upon  which  they 
relied in bringing the suit.”16 

         



        13   See generally 2012 Op.   
        14 Absolute Activist Value Master Fund Ltd. v. Ficeto (“Absolute Activist”), 677 F.3d 
60, 65 (2d Cir. 2012).   
        15   Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009) (internal quotation marks omitted). 
        16   Rothman v. Gregor, 220 F.3d 81, 88 (2d Cir. 2000) (internal citations omitted). 




         
        11                                                   No. 12‐4355‐cv                     




A. Viability Under Morrison v. National Australia Bank of Claims 
     Based on Foreign Shares Purchased on a Foreign Exchange  
        Three  foreign  institutional  investors—plaintiffs  Union,  IFM, 
and  ATP—and  one  domestic  investor—plaintiff  OPEB—purchased 
their  UBS  (foreign‐issued)  ordinary  shares  on  a  foreign  exchange. 
The  District  Court,  relying  on  the  Supreme  Court’s  decision  in 
Morrison  v.  National  Australia  Bank,  dismissed  these  claims.  We 
address the claims of the foreign and domestic plaintiffs separately. 

        1.          “Foreign Cubed” Claims17 

        Morrison  answered  in  the  negative  the  question  “whether 
[§ 10(b)] provides a cause of action to foreign plaintiffs suing foreign 
[ ] defendants for misconduct in connection with securities traded on 
foreign  exchanges.”18  It  held  instead  that  §  10(b)  only  provided  a 
private  cause  of  action  arising  out  of  “[1]  transactions  in  securities 
listed on domestic exchanges, and [2] domestic transactions in other 
securities.”19  

        Plaintiffs  argue  that,  by  its  express  terms,  the  Morrison  bar  is 
limited to claims arising out of securities “[not] listed on a domestic 



        17  A so‐called “foreign‐cubed” action involves claims in which “(1) foreign 
plaintiffs [are] suing (2) a foreign issuer in an American court for violations of American 
securities laws based on securities transactions in (3) foreign countries.” Morrison, 561 
U.S. at 283 n.11 (Stevens, J., concurring) (emphasis omitted). 
        18   Id. at 250‐51. 
        19   Id. at 267. 




         
        12                                                      No. 12‐4355‐cv                     




exchange.”20  Under  plaintiffs’  so‐called  “listing  theory,”21  the  fact 
that  the  relevant  shares  were  cross‐listed  on  the  NYSE  brings  them 
within  the  purview  of  Rule  10(b),  under  the  first  prong  of 
Morrison―“transactions in securities listed on domestic exchanges.” 
We  conclude  that,  while  this  language,  which  appears  in  Morrison 
and  its  progeny,  taken  in  isolation,  supports  plaintiffs’  view,  the 
“listing theory” is irreconcilable with Morrison read as a whole.   

        Morrison  emphasized  that  “the  focus  of  the  Exchange  Act  is     
. . . upon  purchases and sales of securities in the United States.”22 As 
the  District  Court  recognized,  this  evinces  a  concern  with  “the 
location  of  the  securities  transaction  and  not  the  location  of  an 
exchange  where  the  security  may  be  dually  listed.”23  Morrison’s 
emphasis  on  “transactions  in  securities  listed  on  domestic 
exchanges,”24  makes  clear  that  the  focus  of  both  prongs  was 
domestic transactions of any kind, with the domestic listing acting as 
a  proxy  for  a  domestic  transaction.  Indeed,  the  Supreme  Court 


        20   Id. at 273 (emphasis supplied).  
        21  To our knowledge, no Circuit has yet addressed the viability of the so‐called 
“listing theory”—whether listing on a domestic exchange, absent a transaction on that 
exchange, provides a private cause of action under §10(b).    
        22   561 U.S. at 266 (emphasis supplied). 
        23 2011 Op. at *5 (emphasis in original).  Cf. Absolute Activist, 677 F.3d at 68‐69 
(“The second prong of [the Morrison] test refers to ‘domestic transactions in other 
securities,’ not ‘transactions in domestic securities’ or ‘transactions in securities that are 
registered with the SEC.’” (citation omitted)). 
        24   561 U.S. at 267 (emphasis supplied). 




         
        13                                                     No. 12‐4355‐cv                         




explicitly  rejected  the  notion  that  the  “national  public  interest 
pertains  to  transactions  conducted  upon  foreign  exchanges  and 
markets.”25 Furthermore, in Morrison, although the Ordinary Shares 
at issue were not traded on any domestic exchange, the Court noted 
that  “[t]here  are  listed  on  the  [NYSE],  however,  [defendant]’s 
American Depositary Receipts (ADRs), which represent the right to 
receive  a  specified  number  of  [its]  Ordinary  Shares.”26  This  did  not 
affect  the  Court’s  analysis  of  the  shares  that  were  purchased  on 
foreign exchanges.     

        Perhaps most tellingly, in rejecting this Circuit’s “conduct and 
effects” test in favor of a bright‐line rule, Morrison rejected our prior 
holding  that  “‘the  Exchange  Act  [applies]  to  transactions  regarding 




         25 Id. at 263 (emphasis in original); see also id. at 267(“[N]o one [ ] thought that the 

[Exchange] Act was intended to regulate foreign securities exchanges—or indeed [ ] even 
believed that . . . Congress had the power to do so.” (emphasis in original, internal 
quotation marks and alterations omitted)). Moreover, insofar as the government has an 
interest in regulating shares listed on domestic exchanges, a plaintiff who did not 
purchase the shares on a domestic exchange would not obviously have standing to 
pursue this interest. Cf. id. at 285‐86 (Stevens, J., concurring) (“[I]f petitioners’ allegations 
of fraudulent misconduct that took place in Florida are true, then respondents may have 
violated § 10(b), and could potentially be held accountable in an enforcement proceeding 
brought by the [SEC]. But it does not follow that shareholders who have failed to allege 
that the bulk or the heart of the fraud occurred in the United States, or that the fraud had 
an adverse impact on American investors or markets, may maintain a private action to 
recover damages they suffered abroad.”). 
        26   Id. at 250. 




         
        14                                                    No. 12‐4355‐cv                       




stocks  traded  in  the  United  States  which  are  effected  outside  the 
United States . . . .’”27 

        In sum, Morrison does not support the application of § 10(b) of 
the Exchange Act to claims by a foreign purchaser of foreign‐issued 
shares  on  a  foreign  exchange  simply  because  those  shares  are  also 
listed on a domestic exchange. Accordingly, we affirm the judgment 
of the District Court insofar as it dismissed the claims of Union, IFM, 
and ATP. 

        2.          “Foreign Squared” Claims 

        Plaintiff OPEB is a U.S. entity that purchased some of its UBS 
shares  on  a  foreign  exchange  by  placing  a  so‐called  “buy  order”  in 
the United States, which was later executed on a Swiss exchange. In 
addition  to  advocating  the  “listing  theory,”  OPEB  argues  that  its 
purchase  satisfies  the  second  prong  of  Morrison  because  it 
constitutes a “purchase . . . of [a] security in the United States.”28   

        In  our  decision  in  Absolute  Activist  Value  Master  Fund  Ltd.  v. 
Ficeto  (“Absolute  Activist”)  we  explained  that  “’[a]  securities 

        27 Id.at 256 (quoting Schoenbaum v. Firstbrook, 405 F.2d 200, 206 (2d Cir. 1968)); id. 
at 257 (noting that “with Schoenbaum . . . on the books, the Second Circuit had excised the 
presumption against extraterritoriality from the jurisprudence of § 10(b)”). Schoenbaum 
involved a similar, albeit distinguishable, fact pattern to the one at issue here—“the sale 
in Canada of the treasury shares of a Canadian corporation whose publicly traded shares 
(but not, of course, its treasury shares) were listed on both the American Stock Exchange 
and the Toronto Stock Exchange.”  Id. at 256.  
         
        28   Id. at 273.   




         
        15                                                     No. 12‐4355‐cv                     




transaction  is  domestic  [for  purposes  of  Morrison’s  second  prong] 
when  the  parties  incur  irrevocable  liability  to  carry  out  the 
transaction  within  the  United  States  or  when  title  is  passed  within 
the  United  States.’”29  We  must  now  decide―as  an  issue  of  first 
impression―whether  the  mere  placement  of  a  buy  order  in  the 
United  States  for  the  purchase  of  foreign  securities  on  a  foreign 
exchange is sufficient to allege that a purchaser incurred irrevocable 
liability  in  the  United  States,  such  that  the  U.S.  securities  laws 
govern the purchase of those securities. We conclude that it is not. 

        Plaintiffs  argue  that  “[w]hen  a  purchaser  is  a  U.S.  entity, 
‘irrevocable liability’ is not incurred when the security is purchased 
on  a  foreign  exchange[;  rather  it  is  incurred]  in  the  U.S.  where  the 
buy order is placed.”30 As an initial matter, we have made clear that 
“a  purchaser’s  citizenship  or  residency  does  not  affect  where  a 
transaction  occurs.”31  Accordingly,  the  fact  that  OPEB  was  a  U.S. 
entity,  does  not  affect  whether  the  transaction  was  foreign  or 



        29 United States v. Vilar, 729 F.3d 62, 76 (2d Cir. 2013) (quoting Absolute Activist, 
677 F.3d at 69).  The parties did not have the benefit of our holding in Absolute Activist 
when arguing before the District Court. However, OPEB relies on Absolute Activist in its 
briefs on appeal, and does not raise different or additional facts that would have 
established that the transactions in question were domestic. Accordingly, we can resolve 
the issue on appeal without granting leave to amend or remanding.  See Discussion Part 
D post. 
        30   Appellant’s Br. 88. 
        31 Absolute Activist, 677 F.3d at 69 (internal quotation marks and alteration 
omitted).  




         
        16                                                     No. 12‐4355‐cv                          




domestic.32 Nor does the allegation that OPEB placed a buy order in 
the  United  States  that  was  then  executed  on  a  foreign  exchange, 
standing alone, establish that OPEB incurred irrevocable liability in 
the United States.33  

        Accordingly,  we  affirm  the  judgment  of  the  District  Court 
dismissing  the  claims  of  OPEB, a  domestic  purchaser,  insofar  as  its 
claims  were  based  on  purchases  of  foreign  shares  on  foreign 
exchanges.34 



          See id. (“a foreign resident can make a purchase within the United States, and a 
        32

United States resident can make a purchase outside the United States”) (internal 
quotation marks omitted). 
        33  Although we have held, in the context of “transactions [not] on a foreign 
exchange,” that “facts concerning the formation of the contracts, the placement of purchase 
orders, the passing of title, or the exchange of money” may be relevant to determining 
whether irrevocable liability was incurred in the United States, id. at 69‐70 (emphasis 
added), we have never held that the placement of a purchase order, without more, is 
sufficient to incur irrevocable liability, particularly in the context of transactions in 
foreign securities on a foreign exchange. Cf. id. at 62, 71 (holding that allegations that 
securities purchases were “brokered through a U.S. broker‐dealer,” standing alone, are 
insufficient to establish that irrevocable liability was incurred in the United States). 
        34  We note that this conclusion is consistent with Morrison, in which the Supreme 
Court emphasized that, “the [Exchange] Act was [not] intended to regulate foreign 
securities exchanges.” 561 U.S. at 267 (internal quotation marks and alterations omitted). 
As to this point, the concurrences in Morrison are arguably useful for discerning what the 
majority opinion did not hold. Justice Breyer concurred in the opinion only insofar as “the 
purchased securities are listed only on a few foreign exchanges, none of which has 
registered with the [SEC]. . . [and] the relevant purchases of these unregistered securities 
took place entirely in Australia and involved only Australian investors.” Id. at 273 (Breyer, J., 
concurring) (emphasis supplied). And Justice Stevens contrasted “the Court’s belief that 
transactions on domestic exchanges are ‘the focus of the Exchange Act,’” with his view 
that “[i]n reality . . . it is the ‘public interest’ and ‘the interests of investors’ that are the 




         
        17                                                     No. 12‐4355‐cv                  




                               B. Securities Act Claims 

        Alaska  Laborers  alleges  that  the  offering  materials35 
distributed  in  connection  with  the  June  13,  2008  Offering  were 
materially false inasmuch as they stated that UBS held its employees 
to  the  highest  ethical  standards  and  complied  with  all  applicable 
laws,  and  that  UBS’s  wealth  management  division  did  not  provide 
services  to  clients  in  the  United  States  when,  in  fact,  UBS  was 
engaged  in  the  cross‐border  tax  scheme.36  Plaintiffs  allege  further 
that  the  offering  materials  were  materially  incomplete  inasmuch  as 
they  disclosed  the  DOJ  investigation  but  concealed  that  the  cross‐
border  activities  under  investigation  were  ongoing,  and  concealed 
the  magnitude  of  UBS’s  exposure  to  liability  and  reputational 
damage.  

        The  District  Court  dismissed  Alaska  Laborers’  claims  under 
§§  11  and  12(a)(2)  of  the  Securities  Act  for,  among  other  reasons, 
failure to allege material misrepresentations.37 Section 11 establishes 
liability on the part of issuers of registration statements if  



objects of the statute’s solicitude.” Id. at 284 (Stevens, J., concurring). The majority 
adopted no such caveats, nor recognized any such interests. 
         The Offering Materials consisted of forms and reports filed with the SEC 
        35

between March and May 2008.  
        36   See Background Part B, ante. 
        37 The District Court also found lack of statutory standing under § 12(a)(2). 2012 
Op. at *25–27. Because we affirm on the basis of failure to plead a material misstatement 
or omission, we do not reach the standing issue.   




         
        18                                                      No. 12‐4355‐cv                     




        any  part  of  the  registration  statement,  when  such  part 
        became  effective,  contained  an  untrue  statement  of  a 
        material fact or omitted to state a material fact required 
        to be stated therein or necessary to make the statements 
        therein not misleading.38  
Plaintiffs  need  not  allege  scienter,  reliance,  or  causation.39  The 
standard is the same for claims pursuant to § 12(a)(2), which covers 
prospectuses and oral communications.40  

        In  assessing  §  11  claims,  we  “conduct  a  preliminary  inquiry 
into  whether  plaintiffs’  allegations  are  premised  on  fraud,”  or 
merely  on  negligence,  to  determine  the  appropriate  pleading 
standard.41 Where, as here, the claims sound in fraud—indeed, they 
are  identical  to  plaintiffs’  tax  fraud  claims  under  §  10(b)—the 
heightened  pleading  standard  of  Federal  Rule  of  Civil  Procedure 




        38 15 U.S.C. § 77k(a); see also In re Morgan Stanley Info. Fund Sec. Litig. (“In re 
Morgan Stanley”), 592 F.3d 347, 358 (2d Cir. 2010). Any of the following may form the 
basis for a claim under § 11 or § 12(a)(2) of the Securities Act: “(1) a material 
misrepresentation; (2) a material omission in contravention of an affirmative legal 
disclosure obligation; or (3) a material omission of information that is necessary to 
prevent existing disclosures from being misleading.” Litwin, 634 F.3d at 715‐16. 
        39   In re Morgan Stanley, 592 F.3d at 359 (internal quotation marks omitted). 
          Compare 15 U.S.C. § 77k(a) (registration statements), with § 77l(a)(2) 
        40

(prospectuses and oral communications); see also In re Morgan Stanley, 592 F.3d at 359. 
        41   In re Lehman Bros. Mortgage‐Backed Sec. Litig., 650 F.3d 167, 174 (2d Cir. 2011). 




         
        19                                                    No. 12‐4355‐cv                       




9(b) applies, requiring that the circumstances of the alleged fraud be 
set forth in the complaint with particularity.42  

        First, plaintiffs allege that UBS’s involvement in the Tax Fraud 
rendered  UBS’s  statements  in  the  offering  materials  about 
compliance,  reputation,  and  integrity  materially  misleading.  It  is 
well‐established that general statements about reputation, integrity, 
and  compliance  with  ethical  norms  are  inactionable  “puffery,” 
meaning that they are “too general to cause a reasonable investor to 
rely  upon  them.”43  This  is  particularly  true  where,  as  here,  the 
statements  are  explicitly  aspirational,  with  qualifiers  such  as  “aims 
to,” “wants to,” and “should.” Plaintiffs’ claim that these statements 
were knowingly and verifiably false when made does not cure their 
generality,  which  is  what  prevents  them  from  rising  to  the  level  of 
materiality  required  to  form  the  basis  for  assessing  a  potential 
investment.44  


        42 Hutchison v. Deutsche Bank Sec. Inc., 647 F.3d 479, 484 (2d Cir. 2011). See also 
Rombach v. Chang, 355 F.3d 164, 171 (2d Cir. 2004) (“[T]he heightened pleading standard 
of Rule 9(b) applies to Section 11 and Section 12(a)(2) claims insofar as the claims are 
premised on allegations of fraud.”). 
        43 ECA, Local 134 IBEW Joint Pension Trust of Chicago v. JP Morgan Chase Co., 553 
F.3d 187, 206 (2d Cir. 2009); see also id. (noting that “the importance of a bank’s reputation 
for integrity” does not render “a bank’s statements regarding its reputation” material). 
        44 See id. (“No investor would take such statements [about integrity and risk 
management] seriously in assessing a potential investment, for the simple fact that 
almost every investment bank makes these statements.”). Plaintiffs also allege that UBS’s 
statement that WMI did not provide services to clients in the United States was 
materially misleading because, in fact, UBS continued to be engaged in the Tax Fraud—a 
claim first raised at oral argument in the District Court. As an initial matter, plaintiffs 




         
        20                                                         No. 12‐4355‐cv                   




        Second, plaintiffs argue that defendants’ failure to disclose the 
tax  scheme  violated  Regulation  S‐K,  Item  503(c),  which  requires 
registrants to include in offering materials “a discussion of the most 
significant factors that make the offering speculative or risky,”45 and 
rendered  materially  incomplete  those  disclosures  UBS  made 
concerning the DOJ investigation.  

        The  offering  materials  disclosed  that  the  DOJ  was 
investigating  whether,  from  2000‐2007,  UBS  client  advisors  entered 
the  United  States  to  help  U.S.  clients  evade  their  tax  obligations,  in 
violation  of  U.S.  law.  Plaintiffs  argue,  in  effect,  that,  in  addition  to 
disclosing  the  existence  of  an  investigation,  defendants  were 
required to disclose that UBS was, in fact, engaged in an ongoing tax 
evasion scheme.  




waived this claim by not including it in the Complaint. Although plaintiffs argue that 
“[t]here is no requirement under the Securities Act that a complaint specifically identify 
each misrepresentation in the Offering Materials,” Reply Br. 4, in fact that is exactly what 
Rule 9(b) requires along with an explanation of “why the statements were fraudulent.” 
Rombach, 355 F.3d at 172 (internal quotation marks omitted). Moreover, plaintiffs failed to 
propose, below or on appeal, an amendment to the pleadings that would result in a 
viable claim. Accordingly, we need not give leave to amend based on some theoretically 
viable claim. See Panther Partners Inc. v. Ikanos Commcʹns, Inc., 681 F.3d 114, 119 (2d Cir. 
2012) (In reviewing a district court’s denial of leave to amend on grounds of futility “we 
consider the proposed amendments along with the remainder of the complaint” to 
determine whether the allegations, as amended, plausibly give rise to an entitlement of 
relief.) (internal quotation marks, citations and alterations omitted).  See also Part D, post. 
        45   17 C.F.R. § 229.503(c). 




         
        21                                                     No. 12‐4355‐cv                      




        As  we  have  explained,  “[d]isclosure  is  not  a  rite  of 
confession,”46  and  companies  do  not  have  a  duty  “to  disclose 
uncharged,  unadjudicated  wrongdoing.”47  By  disclosing  its 
involvement  in  multiple  legal  proceedings  and  government 
investigations and indicating that its involvement could expose UBS 
“to substantial monetary damages and legal defense costs,” as well 
as “injunctive relief, criminal and civil penalties[,] and the potential 
for  regulatory  restrictions,”  UBS  complied  with  its  disclosure 
obligations under our case law.   

        In  sum,  plaintiffs  have  not  pleaded  any  misstatements  in  the 
Offering that give rise to a cause of action under the Securities Act. 
Accordingly,  we  affirm  the  judgment  of  the  District  Court 
dismissing the claims of Alaska Laborers under §§ 11 and 12(a)(2) of 
the Securities Act. 

         C.        Claims Under Section 10(b) of the Exchange Act 

        The  District  Court  dismissed  plaintiffs’  §  10(b)  claims  for 
failure  to  plead  materiality  or  scienter  with  respect  to  the 
CDO/RMBS  Fraud,  and  failure  to  plead  materiality  as  to  the  Tax 
Fraud.  

        A  complaint  alleging  securities  fraud  under  §  10(b)  of  the 
Exchange Act must satisfy the heightened pleading requirements of 

        46   In re Morgan Stanley, 592 F.3d at 365 (internal quotation marks omitted). 
          Ciresi v. Citicop, 782 F. Supp. 819, 823 (S.D.N.Y. 1991), aff’d without opinion, 956 
        47

F.2d 1161 (2d Cir. 1992).   




         
        22                                                     No. 12‐4355‐cv                       




Rule  9(b)  and  the  Private  Securities  Litigation  Reform  Act  of  1995 
(the  “PSLRA”).48  These  well‐known  standards  require,  in  relevant 
part,  that  “securities  fraud  complaints  specify  each  misleading 
statement  .  .  .  [and]  state  with  particularity  facts  giving  rise  to  a 
strong inference that the defendant acted with the required state of 
mind.”49  

        Scienter  may  be  established  by  facts  “(1)  showing  that  the 
defendants had both motive and opportunity to commit the fraud or 
(2)  constituting  strong  circumstantial  evidence  of  conscious 
misbehavior  or  recklessness.”50  We  have  defined  recklessness  as  a 
state  of  mind  “approximating  actual  intent,”  which  can  be 
established  by  “conduct  which  is  highly  unreasonable  and  which 
represents an extreme departure from the standards of ordinary care 
to the extent that the danger was either known to the defendant or 
so  obvious  that  the  defendant  must  have  been  aware  of  it.”51  The 




         Anschutz Corp. v. Merrill Lynch & Co., Inc., 690 F.3d 98, 108 (2d Cir. 2012). The 
        48

PSLRA is codified at 15 U.S.C. § 78u–4(b). 
        49   Anschutz, 690 F.3d at 108 (internal quotation marks omitted). 
        50  ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007). Plaintiffs 
do not seriously press the argument that defendants had motive and opportunity to 
commit fraud on appeal. To the extent that they do argue motive and opportunity, we 
reject that theory of scienter for substantially the reasons stated by the District Court. 
        51 Novak v. Kasaks, 216 F.3d 300, 308, 312 (2d Cir. 2000) (internal quotation marks 
and alterations omitted). 




         
        23                                                     No. 12‐4355‐cv                       




requisite  “strong  inference”  of  scienter  is  one  which  is  “at  least  as 
likely as any plausible opposing inference.”52  

        1.       CDO/RMBS Fraud Claims 

        Plaintiffs  plead  two  categories  of  misstatements  comprising 
the  alleged  CDO/RMBS  fraud:  (1)  statements  that  UBS  avoided 
“asset  concentrations”  as  a  “key  pillar”  of  its  risk  management 
strategy;  and  (2)  statements  regarding  UBS’s  valuation  of  its 
mortgage‐related assets. We address each in turn.53  

                 a. Avoidance of undue concentrations of risk 

        Plaintiffs  allege  that  the  UBS  Defendants  represented  that 
“UBS,  inter  alia:  (1)  avoided  ‘concentrated  positions’  of  assets;  (2) 
implemented  asset  portfolio  limits,  and  (3)  engaged  in  limited 
‘proprietary’ investing . . . .” at a time when they “knew of and had 


        52  Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 328 (2007) (emphasis in 
original). 
        53  In evaluating the alleged CDO/RMBS fraud, the District Court dismissed 
individual defendants Walter Stuerzinger, James Stehli, and Michael Hutchins on the 
grounds that under Janus Capital Grp., Inc. v. First Derivative Traders, 131 S. Ct. 2296, 2301 
(2011), “the individual defendants . . . must have actually ‘made’ the statements . . . to be 
held liable under Section 10(b).” 2012 Op. at *9‐10. Appellants only appeal this conclusion 
as to Stuerzinger, whom they contend made an actionable misstatement: “We rigorously 
want to avoid risk concentrations of all kinds. We are basically obsessed with risk 
diversification.” Appellants’ Br. 55. The District Court held that plaintiffs had waived this 
argument by failing to address the argument in its opposition brief. 2012 Op. at *11. Even 
if it were not waived, we affirm the District Court’s decision as to Stuerzinger because 
such general statements about risk management are not actionable. See JP Morgan Chase, 
553 F.3d at 206 (holding that the “statement that [defendant] ‘set the standard for best 
practices in risk management techniques’” was not actionable). 




         
        24                                                      No. 12‐4355‐cv                    




access  to  information  concerning  the  $100  billion  RMBS/CDO 
portfolio”  and  knew  “that  UBS  had  no  portfolio  limits.”  Plaintiffs 
aver that these facts support the inference that defendants “knew, or 
recklessly  disregarded,  that  their  representations  to  investors  were 
materially false and misleading.”54 We disagree. 

        As a preliminary matter, plaintiffs do not plausibly allege that 
UBS’s  representations  regarding  asset  concentrations  were 
materially  misleading.  Plaintiffs  contend  that  these  statements  are 
material  “[b]ecause  [UBS]  represented  that  the  avoidance  of  asset 
concentrations  was  vital  to  [its]  business  and  success.”  But  while 
importance  is  undoubtedly  a  necessary  element  of  materiality,55 
importance and materiality are not synonymous.56 To be “material” 
within  the  meaning  of  § 10(b),  the  alleged  misstatement  must  be 
sufficiently  specific  for  an  investor  to  reasonably  rely  on  that 
statement  as  a  guarantee  of  some  concrete  fact  or  outcome  which, 
when it proves false or does not occur, forms the basis for a § 10(b) 
fraud claim.57  


        54   Appellants’ Br. 64.  
          See Litwin, 634 F.3d at 717 (immaterial statements are those that are “so 
        55

obviously unimportant . . . that reasonable minds could not differ”) (internal quotation 
marks omitted). 
          See JPMorgan, 553 F.3d at 206 (“While a bank’s reputation is undeniably 
        56

important, that does not render a particular statement by a bank regarding its integrity 
per se material.”). 
        See, e.g., id. (statement that defendant “set the standard for best practices in risk 
        57

management techniques . . . is so general that a reasonable investor would not depend on 




         
        25                                                    No. 12‐4355‐cv                        




        UBS’s        representations           that      it     prioritized        “adequate 
diversification of risk” and “avoidance of undue concentrations,” are 
too  open‐ended  and  subjective  to  constitute  a  guarantee  that  UBS 
would not accumulate a $100 billion RMBS portfolio, comprising 5% 
of UBS’s overall portfolio, or 16% of its trading portfolio.58 Plaintiffs 
do not allege that UBS represented that it had specific risk limits59 on 
its  acquisition  of  mortgage‐related  securities,  that  the  $100  billion 
portfolio contravened.60  



it as a guarantee that [defendant] would never take a step that might adversely affect its 
reputation”); Lasker v. N.Y. State Elec. & Gas Corp., 85 F.3d 55, 59 (2d Cir. 1996) (holding 
that general statements regarding financial integrity lack materiality and are not 
reasonably relied upon as a guarantee that the company’s actions would in no way 
impact its finances). 
        58 Plaintiffs argue that comparison to the overall portfolio was improper and that 
the relevant comparison is to UBS’s trading portfolio. The distinction is irrelevant to our 
holding, which is not that the $100 billion portfolio is itself immaterial, i.e. unimportant to 
an investor, because it constitutes only 5% of UBS’s overall portfolio. Rather, we hold that 
the statements plaintiffs cite regarding risk strategies were too general to act as a 
guarantee that UBS would not amass such a portfolio. Nor do we foreclose the possibility 
that such statements could form the basis for a fraud claim, if, for example, plaintiffs 
alleged that defendants made such statements, but in fact engaged in no risk 
diversification at all or had an entirely different undisclosed policy. These are not the 
allegations before us.  
        59   Cf. In re Lehman Bros. Sec. & ERISA Litig., 799 F. Supp. 2d 258, 284 (S.D.N.Y. 
2011) (finding actionable allegations that defendant was overruling and disregarding 
specific risk limits―speciﬁcally “balance sheet, concentration, and single transaction 
limits”). 
        60  See Joint App’x 100 (“Group treasury warned . . . that the IB should place a hard 
limit on the accumulation of the illiquid assets.”) (emphasis supplied); id at 97 (UBS 
employees “understood how UBS could make aggressive bets while operating within the 
risk controls being enforced by Zurich”) (emphasis supplied). 




         
        26                                                     No. 12‐4355‐cv                    




        Moreover,  UBS  did  disclose  that  it  was  “seeking  to  expand 
[its] fixed income business further by pursuing opportunities in . . . 
asset‐backed securities,” and disclosed, for example, increases in the 
portfolio of as much as 69 billion Swiss francs (“CHF”)61 in 2006. As 
the  District  Court  recognized,  these  specific  disclosures  by  UBS 
about  its  accumulation  of  mortgage‐related  securities  undercut  the 
inference  that  defendants  knew  or  recklessly  disregarded  that  their 
accumulation  of  the  RMBS  portfolio  was  inconsistent  with  their 
representations  about  risk  management,  much  less  that  they 
intended to conceal or recklessly concealed that accumulation. 62  

        In  sum,  plaintiffs  have  not  plausibly  alleged  that  UBS’s 
representations            regarding        asset      concentrations            and    risk 
diversification  were  materially  misleading  or  that  defendants  were 
consciously reckless in making such representations in light of their 
accumulation of asset‐backed securities. 

                  b. Valuation of and disclosures regarding UBS’s 
                     mortgage‐related assets 
        The  second  category  of  alleged  misrepresentations  relates  to 
UBS’s  statements  regarding  its  valuation  of  its  mortgage‐related 


        61   The Swiss franc was equivalent to between 1.18 and 1.33 U.S. dollars in 2006. 
        62 Plaintiffs argue that, in reaching this conclusion, the District Court 
impermissibly considered a “truth on the market” defense, But the relevance of UBS’s 
disclosures regarding its accumulation is not to show that plaintiffs knew the truth about 
the portfolio, but rather to undercut the inference that UBS was attempting to conceal 
that truth.  




         
        27                                                     No. 12‐4355‐cv                  




assets.  UBS  represented  that  it  employed  “mark‐to‐market 
accounting,”  meaning  that  it  valued  its  mortgage‐related  assets 
based  on  the  price  at  which  similar  assets  were  trading  in  the 
market, i.e., “observable market prices.”63  

        The  crux  of  plaintiffs’  argument  is  that  the  sale  by  UBS  of 
certain  assets  held  by  its  internal  hedge  fund,  DRCM,  reflected  the 
need  to  reduce  the  stated  market  value  of,  or  “write  down,”  that 
class of assets, and that this should have raised “red flags” that the 
IB’s  “similar  securities”  might  be  at  risk.  Instead,  plaintiffs  allege, 
UBS  “disregarded  .  .  .  observable  market  inputs  and  red  flags 
demonstrating  that  [its]  mortgage‐related  asset  portfolio  was 
materially  impaired.”  The  District  Court  found  deficient  plaintiffs’ 
allegations  that  the  UBS  defendants  were  “reckless”  in  ignoring 
these purported red flags. We agree.  

        As we have explained, to qualify as “reckless conduct” within 
the meaning of our securities laws, “the decision not to [write down 
the IB’s mortgage‐related securities portfolio] must have been highly 
unreasonable,  representing  an  extreme  departure  from  the 
standards  of  ordinary  care.”64  In  essence,  plaintiffs  allege  that 
defendants should have predicted the impairment of the highly‐rated 
(i.e., AAA‐rated) assets held by the IB, which were collateralized by 

        63 See, e.g., Joint App’x 375 (“[W]e go out to the market to get quotes on what it 
would actually cost to move these positions and extrapolate some of those across the 
portfolio.”). 
        64   Rothman, 220 F.3d at 90 (internal quotation marks omitted). 




         
        28                                                    No. 12‐4355‐cv                      




lower‐rated assets, based on their knowledge of the write‐downs in 
certain lower‐grade (BBB‐ to B‐rated), higher risk, mortgage‐related 
assets held by DRCM. 65  

        Assuming  arguendo  that  plaintiffs  are  correct  about  what 
defendants  should  have  been  doing,  this  does  not  create  a  strong 
inference  that  the  UBS  defendants  were  reckless  in  failing  to  write 
down the IB’s assets, in light of what it knew about DRCM’s assets 
and  the  subprime  market  generally.  The  central  premise  of  these 
securitized  structures  was  that  highly‐rated  tranches  would 
withstand  the  devaluation  of  lower‐rated  tranches.66  Indeed,  the 
higher‐rated  assets  held  by  the  IB  continued  to  trade  at  par  value 
through mid‐2007. See 2012 Op. at *16‐17.  

        Plaintiffs  have  alleged  that  there  was  uncertainty  and 
disagreement  within  UBS  and  in  the  market  at  large,  about  the 
valuation  and  risk  exposure  of  mortgage‐related  assets.  See,  e.g., 
Joint App’x 101 (an April 2007 UBS internal investigation concluded 
that  “valuation  uncertainties  in  [the]  IB  .  .  .  were  not  sufficiently 
transparent and inherent risks not adequately analyzed”). However, 
the  Complaint  fails  to  create  a  strong  inference  that  the  UBS 

          Although plaintiffs alleged in their Complaint that the assets held by the IB 
        65

were “similar” to the assets held by DRCM, they acknowledge that the IB’s holdings had 
AAA ratings, whereas the declines in the subprime market in early 2007 affected BBB‐
rated and lower grade mortgage‐related assets. 
        66 See Joint App’x 97‐98 (“UBS risk models assumed AAA‐rated bonds would 
never receive less than 98 percent of their face value.”); see also id. at 138–39 (describing 
tranche structure and UBS illustration of risk profile of RMBS).    




         
        29                                                      No. 12‐4355‐cv                     




defendants  recklessly  disregarded  known  facts  contradicting  their 
public  valuation  of  their  highly‐rated  RMBS/CDO  assets,  or  that 
their behavior represented an extreme departure from the ordinary 
standards of care.  

        While  the  collapse  in  the  entire  subprime  market  revealed 
UBS’s  failure  to  recognize  the  vulnerability  of  all  its  mortgage‐
related  assets  to  have  been  poor  judgment,  poor  business 
judgment―even  if  attributable  to  monetary  incentives―does  not 
establish an inference of recklessness that is “cogent and compelling 
[and]  thus  strong  in  light  of  other  explanations.”67  We  do  not 
recognize allegations of “fraud by hindsight.”68  

        2.         Tax Fraud Claims 

        We have held that the definition of “materiality” under § 11 of 
the Securities Act is the same as under § 10(b) of the Exchange Act.69 


        67  Tellabs, 551 U.S. at 324 (“A complaint will survive, we hold, only if a reasonable 
person would deem the inference of scienter cogent and at least as compelling as any 
opposing inference one could draw from the facts alleged”). We have considered 
plaintiffs’ additional allegations seeking to establish scienter and conclude that they do 
not create the requisite strong inference. 
        68 See Rothman, 220 F.3d at 90 (“Generally, poor business judgment is not 
actionable under section 10(b).”); Novak, 216 F.3d at 309 (“[A]llegations that defendants 
should have anticipated future events and made certain disclosures earlier than they 
actually did do not suffice to make out a claim of securities fraud.”). Cf. S. Cherry St., LLC 
v. Hennessee Grp. LLC, 573 F.3d 98, 109 (2d Cir. 2009) (fraudulent intent is not established 
by alleging “the desire to . . . sustain . . . the success of an investment, or the desire to 
maintain a high stock price in order to increase executive compensation”). 
        69   In re Morgan Stanley, 592 F.3d at 360. 




         
        30                                                   No. 12‐4355‐cv                      




Accordingly, we affirm dismissal of the § 10(b) claims based on tax 
fraud for the reasons stated in Discussion Part B, ante. 

                        D.      Denial of Leave to Amend 

        Plaintiffs  contend,  finally,  that  the  District  Court  erred  in 
dismissing  their  Amended  Complaint  with  prejudice  because  they 
have not yet amended directly in response to specifically identified 
pleading  defects.  We  review  a  district  courtʹs  denial  of  leave  to 
amend  for  abuse  of  discretion,  unless  the  denial  was  based  on 
futility, in which case we review that legal conclusion de novo.70 

        Plaintiffs  have  already  had  one  opportunity  to  amend  their 
complaint.  Although  that  amendment  was  not  in  response  to  a 
motion  to  dismiss  identifying  particular  deficiencies  in  the 
pleadings,  it  is  unlikely  that  the  deficiencies  raised  with  respect  to 
the  Amended  Complaint  were  unforeseen  by  plaintiffs  when  they 
amended. Moreover, plaintiffs have identified no additional facts or 
legal theories—either on appeal or to the District Court—they might 
assert  if  given  leave  to  amend.71  We  conclude  that,  in  the 
circumstances  presented,  the  District  Court  did  not  err  in  denying 
leave to amend. 


          Panther Partners Inc., 681 F.3d at 119. Because the District Court did not explain 
        70

why it did not grant leave to amend, we will assume that the reason was futility and 
review the decision de novo. 
        71 Id. (explaining that when assessing futility, “we consider the proposed 
amendments along with the remainder of the complaint”) (internal quotation marks and 
citations omitted). 




         
      31                                               No. 12‐4355‐cv             




                                 CONCLUSION 

      To summarize, we hold that: 

      (1)  Morrison precludes foreign plaintiffs’ claims under § 10(b) 
          of  the  Securities  Exchange  Act  of  1934  (“Exchange  Act”) 
          arising out of the purchase of foreign‐issued securities on a 
          foreign exchange, even where the securities are cross‐listed 
          on a domestic U.S. exchange. 

      (2)  The fact that a U.S. entity places a buy order in the United 
          States  for  the  purchase  of  foreign  securities  on  a  foreign 
          exchange is insufficient to incur irrevocable liability, as set 
          forth in Absolute Activist, in the United States.  

      (3) Plaintiffs’ claims under §§ 11 and 12(a) of the Securities Act 
          of  1933  were  properly  dismissed  for  failure  to  plead  an 
          actionable misstatement. 

      (4)  Plaintiffs’ claims under § 10(b) of the Exchange Act based 
          on  the  alleged  Tax  Fraud  were  properly  dismissed  for 
          failure to plead an actionable misstatement. 

      (5)  Plaintiffs’ § 10(b) claims based on the alleged CDO/RMBS 
          Fraud  were  properly  dismissed  for  failure  to  plead 
          materiality or a strong inference of scienter. 

      (6)  The District Court did not err in denying plaintiffs leave to 
          amend a second time. 

      Accordingly,  we  AFFIRM  the  September  13,  2011  and 
September 28, 2012 judgments of the District Court.